Case 16-07207-JMC-7A               Doc 3676 Filed 10/22/19 EOD 10/22/19 16:30:57                               Pg 1 of 2
                                  SO ORDERED: October 22, 2019.




                                  ______________________________
                                  James M. Carr
                                  United States Bankruptcy Judge




                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 IN RE:                                                           )
                                                                  )
 ITT EDUCATIONAL SERVICES, INC., et al. 1                         )        Case No. 16-07207-JMC-7A
                                                                  )
          Debtors.                                                )        Jointly Administered

                   ORDER GRANTING TRUSTEE’S THIRTEENTH MOTION
                  TO SCHEDULE ADDITIONAL OMNIBUS HEARING DATES

          This matter came before the Court on the Trustee’s Thirteenth Motion to Schedule

 Additional Omnibus Hearing Dates (the “Motion”) [Doc 3674], filed by Deborah J. Caruso, the

 chapter 7 trustee in this case (the “Trustee”). In the Motion, the Trustee requests, pursuant to

 Section I.A.2 of the Notice, Case Management and Administrative Procedures (the “Case

 Management Procedures”), entry of an order scheduling additional omnibus hearings in this case.

          The Court, having considered the Motion and being otherwise duly advised in the

 premises, determines the Motion should be, and hereby is GRANTED. Accordingly,


 1
  The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
 ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
Case 16-07207-JMC-7A         Doc 3676     Filed 10/22/19    EOD 10/22/19 16:30:57          Pg 2 of 2



        IT IS THEREFORE ORDERED that the following additional omnibus hearing dates are

 hereby scheduled in this case:

                (a) Wednesday, January 15, 2020 at 1:30 p.m. (prevailing Eastern time);

                (b) Wednesday, February 19, 2020 at 1:30 p.m. (prevailing Eastern time);

                (c) Wednesday, March 18, 2020 at 1:30 p.m. (prevailing Eastern time);

                (d) Wednesday, April 15, 2020 at 1:30 p.m. (prevailing Eastern time);

                (e) Wednesday, May 20, 2020 at 1:30 p.m. (prevailing Eastern time) and

                (f) Wednesday, June 17, 2020 at 1:30 p.m. (prevailing Eastern time).

        IT IS THEREFORE FURTHER ORDERED that at or before the last omnibus hearing

 scheduled for Wednesday, June 17, 2020, the Trustee shall request additional omnibus hearings

 to be scheduled.

                                               ###




                                                2
